Citation Nr: 1413914	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-18 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an initial compensable rating for right ear hearing loss.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in remission. 

4.  Entitlement to a rating in excess of 10 percent for the period prior to January 4, 2012, and in excess of 20 percent thereafter, for arthritis in the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1990 and from September 1990 to June 1999.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and Detroit, Michigan, respectively.

In January 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the transcript of the January 2014 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to higher ratings for PTSD and the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On January 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran offered sworn testimony before Board, which was reduced to writing in the transcript, in which he expressed his wish to withdraw the appeal regarding the issues of entitlement to service connection for left ear hearing loss and entitlement to an initial compensable rating for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for an initial compensable rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  On January 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran offered sworn testimony before Board, which was reduced to writing in the transcript, in which he expressed his wish to withdraw the appeal for service connection for left ear hearing loss and the appeal for an initial compensable rating for right ear hearing loss.  Therefore, as the Veteran has withdrawn his appeal with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

 
ORDER

The appeal regarding entitlement to service connection for left ear hearing loss is dismissed.

The appeal regarding entitlement to an initial compensable rating for right ear hearing loss is dismissed.


REMAND

Regarding the remaining claims on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Regarding the claim for a higher initial rating for PTSD, a remand is required as there are pertinent, outstanding VA treatment records.  Specifically, at the Veteran's hearing before the Board, he offered sworn testimony that his only formal treatment during the appeal period was from a social worker at the VA Community Based Outpatient Clinic (CBOC) in Lansing, Michigan from 2010-2011.  The March 2011 VA examination report also confirms that the Veteran reported that he had been seeing the VA social worker for a year prior to the examination.  Additionally, the March 2011 VA examiner indicated that Lansing VA treatment records had been reviewed electronically.  However, the claims file, in its paper and electronic forms, only contains VA social work treatment records dated to January 2010.  As pertinent treatment records are outstanding, and in the possession of VA, they must be obtained and associated with the file, either electronically or on paper, before the claim may be adjudicated.  

The Board notes that the Veteran last underwent a VA examination in regard to the current nature and severity of his PTSD.  Based on the current record, the Board does not find that additional examination is necessary at this time.  However, after receiving the aforementioned records, the agency of original jurisdiction (AOJ) should review such and conduct any additionally indicated development, to include affording the Veteran any contemporaneous examinations, deemed necessary for the adjudication of the claim.

Regarding the lumbar spine disability, the Veteran's sworn testimony indicates that his disability has worsened since the last VA examination in January 2012.  At his hearing before the Board, he described neurological complaints and spasms.  However, the January 2012 VA examination report noted that there was no radicular pain or spasms.  The Board finds the discrepancy demonstrates that the Veteran's symptoms may have worsened since the last examination particularly given his testimony that his January 2012 VA examination was completed during a flare-up and yet, the symptoms of radicular pain, tingling, numbness in the toes, and spasms were not shown at the examination.  During his hearing before the Board, he testified that he feels shooting pain and tingling in his legs occasionally, and especially during flare-ups, and that he experiences muscle spasms every two weeks.  T. page 23.  As the Veteran has described worsening lumbar spine symptomatology since the last VA examination, he should be afforded a new VA examination to determine the current severity of his lumbar spine disability, to include an examination of any neurological disorders arising from his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that the January 2012 VA spine examination occurred prior to certification of the appeal to the Board and RO did not issue a supplemental statement of the case (SSOC) following the January 2012 VA examination, even though it issued a January 2012 rating decision increasing the Veteran's lumbar spine disability rating from the date of the VA examination.  A SSOC must be furnished to the veteran and his representative if additional pertinent evidence is received, prior to certification to the Board, that has not been considered in the statement of the case (SOC).  See 38 C.F.R. § 19.31(b)(1) (2013).  Thus, if the claim remains denied following execution of the remand directives, the AOJ must issue a SSOC based on all evidence received since the March 2010 SOC. 

Further, the Veteran has reported that he is treated at the VA Medical Center (VAMC) in Battle Creek, Michigan, for his lumbar spine disability.  The file currently contains records dated to March 2010.  Therefore, any relevant, outstanding records dated from March 2010 to the present should be obtained from the Battle Creek VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding mental health and/or social work from the Lansing CBOC for the period from January 2010 to the present.  Also obtain any outstanding VA treatment records regarding the lumbar spine disability from the Battle Creek VAMC, from March 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After receiving the aforementioned records, the AOJ should review such and conduct any additionally indicated development, to include affording the Veteran any contemporaneous examinations, deemed necessary for the adjudication of his claim for a higher initial rating for PTSD.

3.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the severity of his service-connected lumbar spine disability, including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A)  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use.

(B)  Address the Veteran's reports of tingling and shooting pain and determine whether there are any neurological manifestations associated with his service-connected lumbar spine disability.  If the examiner finds that there are neurological manifestations, he or she should indicate the nature and severity, i.e., mild, moderate, or severe, of any impairment. 

(C)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  This should also be addressed for each year beginning in 2012 to the present.  The Board notes that the January 2012 VA examiner found that the Veteran did not have IVDS at that time. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(D)  Discuss the Veteran's reports of muscle spasms and indicate whether such spasms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

(E)  Comment on the impact that the Veteran's lumbar spine disability has on his employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the March 2010 SOC.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


